Title: To George Washington from Richard Peters, 7 November 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [York, Pa.] Novr 7th 1777

The Board after making every Enquiry they can & after viewing the Subject in every Light they are capable of are convinced of the Necessity & Rictitude of siezing Blanketts Shoes & Necessaries for the Army from People of all Characters who can possibly spare them & from the disaffected altho the Measure should expose them to the greatest Difficulties which however cannot be greater than the Wants of the Army now subject them to & if either must suffer both Policy & Justice direct that the Disstress should fall upon those who are injuring instead of defending their Country. I am to inform you that the Board have not the least Prospect of obtaining Blanketts at any Rate or Shoes in any reasonable Time unless in the Way above pointed out. They therefore request that your Excellency will be pleased to appoint (if you have not already done it) proper spirited Officers to collect Necessaries for the Army in this State as well as in other Places & that they should without Hesitation take from the dissaffected in Chester County particularly; every thing wanted for the Use of the Army. I am directed to mention Major Robinson of Col. Johnston’s Regt as a proper Person to be employed in Chester County as he well knows the People there. With the greatest Respect I have the Honour to be your very obedt Servt

Richard Peters Secy



I have the Honour of your Excellency’s Letter of the 3d inst. The Board will consult Congress to know if any Promise was made the Chevr Portail of the Nature he mentions in his Memorial. At present they are totally unacquainted with any such Promise.

